997 So. 2d 1186 (2008)
Carlos SOTOLONGO, Appellant,
v.
Marta SOTOLONGO, Appellee.
No. 3D08-1499.
District Court of Appeal of Florida, Third District.
December 17, 2008.
Wanda Rufin, for appellant.
Schweitzer & Schweitzer-Ramras and Darlene Schweitzer-Ramras, Miami, for appellee.
Before SUAREZ, CORTIÑAS, and ROTHENBERG, JJ.
ROTHENBERG, J.
On appeal before this Court is the trial court's "Order Granting Petitioner's Ore Tenus Motion to Unfreeze Account," dated May 9, 2008. This order simply re-affirmed the trial court's prior order to maintain the status quo between the parties, dated December 14, 2007, which was not appealed. Although, in the instant appeal, Carlos Sotolongo ("the Husband") argues that the order under review effectively denied his motion to modify a temporary injunction and engineered a hostile takeover of his corporate holdings in excess of the trial court's jurisdiction, the trial court has not adjudicated these claims and the corporate entity has not sought appellate review and is not before us.
Without commenting on the merit of the Husband's arguments, we dismiss the Husband's *1187 current appeal since the order upon which it is based merely enforces a previous order which the Husband did not appeal. The dismissal of the instant appeal does not preclude litigation of the claims not yet adjudicated by the trial court.
Appeal dismissed without prejudice.